department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l number release date cc fip tl-n-4294-00 uilc internal_revenue_service national_office field_service_advice memorandum for from subject lon b smith acting associate chief_counsel financial institutions and products cc fip this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code this chief_counsel_advice should not be cited as precedent legend taxpayer years country x w y z issues whether the hedging rules if applicable would alter the time for recognition of income by taxpayer on its long-term sales contracts tl-n-4294-00 whether the entire sales_price paid_by the to taxpayer on the long-term sales contracts is gross_income from mining for depletion purposes under sec_613 of the internal_revenue_code whether the entire sales_price paid_by the to taxpayer on the long-term sales contracts is foreign_trading_gross_receipts ftgr for purposes of the foreign_sales_corporation fsc rules conclusions the hedging rules if applicable would not alter the time at which income would be earned by taxpayer on its sales contracts because taxpayer does not sell its mineral after only mining processes it must generally calculate its depletion deduction based on a representative_market_or_field_price where such can be established so long as the full sales_price of the sold under the contracts is considered amounts realized under sec_1001 from the sale of property taxpayer may treat such proceeds as ftgr in determining fsc benefits facts during years under audit taxpayer a u s subsidiary of a country x based producer had long-term_contracts in place that called for taxpayer to sell part of its anticipated production to a number of major banks these contracts provided for delivery of a maximum specified amount of over w or more years the agreed to pay a price for the that was based on the price of at the inception of the applicable agreement plus was an addition to purchase_price that was determined by multiplying the price of on the date of the contract times an interest rate and then subtracting a variable cost determined by multiplying a times the price of at the beginning of each accrual_period as defined by the parties at the end of each accrual_period would offer new interest and that varied based on the alternative accrual periods offered taxpayer could choose to deliver some or all of the covered by the agreement or it could continue to defer the sale and delivery by accepting one of a newly offered rates and accrual periods during the audit years taxpayer continued to defer delivery of a substantial quantity of covered by the contracts the contracts proved quite profitable to tl-n-4294-00 taxpayer prices generally declined during this period while taxpayer benefitted from the higher locked-in and accruals in total the contracts accounted for about y years of taxpayer’s expected production and about z percent of its in-the-ground ore reserves taxpayer identified the contracts as hedging_transactions for federal_income_tax purposes it designated dates on which it expected to make deliveries under the agreements and generally delivered on the designated dates taxpayer exports the and pays its wholly-owned fsc as defined under sec_921 and sec_927 a commission on the sales using the administrative pricing rules of sec_1 a -1t c combined taxable_income method taxpayer and its fsc determined the commission based upon the total amount of receipts received under the long-term_contracts thus taxpayer treated the total amount of receipts as ftgr we assume except for this issue that all other fsc requirements for the receipts to qualify as ftgr have been met law and analysis hedging sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over its adjusted_basis provided in sec_1011 the amount_realized under sec_1001 is the sum of money received plus the fair_market_value of the property other than money received sec_1_1221-2 defines a hedging_transaction in part as a transaction that a taxpayer enters into in the normal course of its trade_or_business primarily to reduce risk of price changes or currency fluctuations with respect to ordinary_property that is held or to be held by the taxpayer sec_1_446-4 provides exclusive rules prescribing the method_of_accounting for hedging_transactions under sec_1_446-4 the method_of_accounting used by a taxpayer for a hedging_transaction must clearly reflect income meaning the method used must reasonably match the timing of income deduction gain_or_loss from the hedging_transaction with the timing of income deduction gain_or_loss from the item or items being hedged sec_1_446-4 generally provides that gain_or_loss from hedging sales of inventory may be taken into account as if the gain_or_loss were an element of sales proceeds tl-n-4294-00 the timing of taxpayer’s recognition of income on the contracts is not impacted by whether the contracts are properly treated as hedging_transactions sec_1_446-4 requires a reasonable match of the income deduction gain_or_loss from the hedging_transaction with the timing of income deduction gain_or_loss from the hedged item for the hedged sale of inventory gain_or_loss on the hedge is generally taken into account as an element of sales proceeds in taxpayer’s situation the hedging regulations even if applicable do not require gain on the long-term_contracts to be recognized any earlier than at the time of the sale of the underlying depletion sec_611 provides an allowance for depletion in the case of mines oil_and_gas wells and timber sec_612 provides for_the_use_of cost_depletion while sec_613 provides for_the_use_of percentage_depletion under sec_613 the greater of cost or percentage_depletion must be used percentage_depletion is calculated under sec_613 by multiplying the taxpayer’s gross_income from mining gifm by the appropriate percentage rate in sec_613 if the taxpayer sells its mineral after the application of only mining processes its actual sales_price is its gifm sec_1_613-4 if the taxpayer makes no sales after only mining processes sales by other producers of the same mineral after only mining processes are applied are used to establish a representative_market_or_field_price rmfp which may not exceed the actual sales_price of the taxpayer’s mineral sec_1_613-4 if there are no actual sales at the end of mining or a rmfp the taxpayer calculates its gifm by the proportionate_profits_method in which the ratio of the taxpayer’s mining costs to total costs is multiplied by the income the taxpayer receives for its manufactured product sec_1_613-4 taxpayer does not sell its mineral after only mining processes therefore taxpayer must use a rmfp if one exists our discussions with the examiners indicate a rmfp can be established for taxpayer’s mineral sales assuming a rmfp exists taxpayer’s percentage_depletion deduction is calculated using the rmfp provided that the price does not exceed the actual sales_price of the mineral the deduction is computed at the time that taxpayer properly includes the sales proceeds in income under its method_of_accounting taxpayer has suggested that its contracts were not hedges and that its identifications as such were made with an excess of caution we do not have to and do not determine here whether the contracts were hedges for tax purposes however we are sympathetic to taxpayer’s view that the transactions were not hedges tl-n-4294-00 foreign_trading_gross_receipts a fsc receives certain tax benefits under sec_921 through these benefits are determined with respect to ftgr ftgr include gross_receipts of a fsc from the sale of export_property sec_924 ftgr also include gross_receipts of a principal from the sale of export_property where a fsc acts as a commission agent with respect to such sale sec_1 a -1t b export_property includes property manufactured produced grown or extracted in the united_states by a person other than a fsc and held_for_sale in the ordinary course of trade_or_business by or to a fsc for direct use consumption or disposition outside the united_states and not more than percent of the fair_market_value of which is attributable to articles imported into the united_states sec_927 a fsc commission that is calculated using the combined taxable_income method under sec_925 equal sec_23 of the combined taxable_income of the fsc and the related_person attributable to ftgr derived from the sale of export_property thus a fsc’s tax-favored commission and the related u s exporter’s corresponding commission deduction increases as ftgr increases whether the deferred payments at issue constitute ftgr depends on whether they are gross_receipts gross_receipts include total receipts from the sale of property_held_primarily_for_sale in the ordinary course of business sec_927 b -1t a a similar definition applies for a commission fsc sec_927 in contrast investment_income such as interest gains from the sale_or_exchange of stock_or_securities and gains from certain futures transactions other than gains which arise out of a bona_fide hedging_transaction reasonably necessary to conduct the business of the fsc in the manner in which such business is customarily conducted by others do not constitute ftgr see sec_924 and sec_927 accordingly in the fsc context gross_receipts include the amount_realized by taxpayer on its sale of export_property case development hazards and other considerations because the hedge timing rules will not affect whether or any other time value component accrued prior to sale of the under the contracts no opinion was expressed on whether the long-term_contracts constitute hedging_transactions this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views tl-n-4294-00 we would be pleased to provide ongoing assistance as this case develops please call patrick white pincite-4016 if you have any further questions alvin j kraft chief branch office of associate chief_counsel financial institutions products
